Citation Nr: 0618730	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-37 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) with 
dysthymia from May 8, 1995 to February 20, 1997.  

2.  Entitlement to separate evaluations for PTSD and 
dysthymia. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1967 to May 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to separate evaluations for PTSD and 
dysthymia was remanded by the Board in May 2004, so that the 
RO could issue a statement of the case for that issue.  The 
statement of the case was issued in September 2004 and the 
veteran submitted a substantive appeal for this issue in 
October 2004.  As the decision of the RO has remained 
unfavorable to the veteran, this issue has been returned to 
the Board for further consideration.  

The May 2004 Board decision also granted an earlier effective 
date of May 8, 1995, for service connection for PTSD with 
dysthymia.  A July 2004 rating decision implemented this 
effective date.  However, this decision assigned only a 10 
percent disability rating for the period from May 8, 1995 to 
February 19, 1997.  The veteran submitted a notice of 
disagreement with this evaluation, and the current appeal 
ensued.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for PTSD with dysthymia from May 8, 1995 to 
February 20, 1997, is remanded to the RO via the Appeals 
Management Center (AMC).  The veteran will be advised if 
further action is required on his part.


FINDING OF FACT

The veteran's service connected PTSD and dysthymia are 
evaluated according to the same rating criteria, so that the 
symptoms resulting from these disabilities are entirely 
duplicative, overlapping, and represent the same 
manifestations.  


CONCLUSION OF LAW

2.  The criteria for separate evaluations for PTSD and 
dysthymia have not been met.  38 C.F.R. §§ 4.14, 4.25 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

In regards to the issue of entitlement to separate 
evaluations for PTSD and dysthymia, the Board finds that the 
outcome of this appeal is based upon application of the law 
to the known facts.  The facts are not in dispute for this 
issue, and the outcome of the decision will depend on an 
interpretation of the appropriate regulations.  The VCAA is 
not applicable where the law and not the facts are 
dispositive.  Manning v. Principi, 16 Vet. App. 534, 542- 43 
(2002); See also Smith v. Gober, 14 Vet. App. 227 (2000) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).

Separate Evaluations

The veteran contends that he is entitled to separate 
evaluations for his PTSD and his dysthymia, because these 
disabilities developed separately and so should be evaluated 
separately.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (2005).  However, an 
exception to this is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), it was held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  Therefore, the conditions were to 
be rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14.  Esteban, at 261.  

The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  The reason for this 
regulation is to prevent a veteran from being compensated 
twice for the same symptoms.  

The veteran's PTSD and his dysthymia are both evaluated under 
the General Rating Formula for Mental Disorders.  See 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411, 9433 (2005).  
The symptomatology to be considered in the evaluation for 
these disabilities is the same.  Therefore, these symptoms 
are duplicative and overlapping, and represent the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
That being the case, separate evaluation for PTSD and 
dysthymia cannot be assigned.  


ORDER

Entitlement to separate evaluations for PTSD and dysthymia is 
denied. 


REMAND

In his notice of disagreement received in August 2004, the 
veteran made reference to a letter from the Social Security 
Administration finding him disabled since September 22, 1994.  

"VA has a duty to assist in gathering social security records 
when put on notice that the veteran is receiving social 
security benefits". Clarkson v. Brown, 4 Vet. App. 565, 567-
68 (1993); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(pursuant to duty to assist, VA must seek to obtain all 
pertinent records, including Social Security Administration 
(SSA) records, of which it is put on notice); Masors v. 
Derwinski, 2 Vet. App. 181, 187-88 (1992); 38 C.F.R. § 3.159 
(1999).

The Social Security decision and the records upon which it 
was based are probative of the proper evaluation for PTSD.  
Those documents have not yet been obtained, although the 
claims folder does contain notice of a favorable Social 
Security decision.

Accordingly, this case is REMANDED for the following:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits, including any 
decisions and the medical records relied 
upon in those decisions.

2.  Readjudicate the claim.  If it is not 
fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


